FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JAREK MOLSKI; DISABILITY RIGHTS          
ENFORCEMENT EDUCATION SERVICES:
HELPING YOU HELP OTHERS, a
                                                No. 05-56452
California public benefit
corporation,                                      D.C. No.
              Plaintiffs-Appellants,          CV-04-00450-ER
                 v.                          Central District of
                                                 California,
EVERGREEN DYNASTY CORP., d/b/a                  Los Angeles
MANDARIN TOUCH RESTAURANT;
                                                  ORDER
BRIAN MCINERNEY; KATHY S.
MCINERNEY, as joint tenants,
             Defendants-Appellees.
                                         
                      Filed April 22, 2008

Before: Jerome Farris and Ronald M. Gould, Circuit Judges,
         and Kevin Thomas Duffy,* District Judge.


                             ORDER

   The order denying the Petition for Rehearing En Banc in
this case, filed on April 7, 2008, is amended as follows:

  In the second paragraph, the first full sentence is deleted
and is replaced with the following text: “The full court has
been advised of Plaintiff/Appellant’s Petition for Rehearing
En Banc, and a judge of this court requested a vote on
whether this case should be reheard en banc; however, a

  *The Honorable Kevin Thomas Duffy, Senior United States District
Judge for the Southern District of New York, sitting by designation.

                               4217
4218         MOLSKI v. EVERGREEN DYNASTY CORP.
majority of the non-recused active judges of the court did not
vote in favor of en banc consideration.”

   A sentence is added at the end of the order stating: “Judges
Graber and Fisher were recused from considering the en banc
issues in this case and did not participate in the court’s deci-
sion.”
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.